Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 16/585736, now abandoned, filed September 27, 2019, which is a continuation of US application 15/200086, now US patent 10485764, files July 1, 2016, which claims benefit of provisional application 62/188025, filed July 2, 2015.  Claims 29-43 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted October 11, 2021 is acknowledged wherein claims 1-28 are canceled and new claims 29-43 are introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The present claims, for example independent claim 29, are directed to a method of treating a condition comprising administering a pharmaceutical composition to a subject.  However, the claims also include a limitation requiring that the pharmaceutical composition be prepared by a process comprising certain additional steps (a), (i)-(v), and (b).  Because the claim is a product-by-process claim, it is unclear whether these steps are intended to modify the process, by adding extra required steps to the process, or whether they are intended to modify the product, by requiring that the product used in the process be one which could have been produced by the claimed process.  Therefore the actual process claimed in this method is unclear, rendering the claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi-Hangal et al. (PCT international publication WO2013/033176, Reference included with PTO-892)
Independent claim 37 is directed to a method of preparing a composition comprising lyophilizing a compound of formula (1) form DMSO and reconstituting the product in a mixture of propylene glycol, glycerin, and ethanol.  Dependent claims 38, 39, and 43 further define the identity of the compound and the solvent.  Dependent claim 40 further specifies the maximum amount of residual DMSO present in the composition after lyophilization.  Dependent claims 41 and 42 define further characteristics of the lyophilization and reconstitution process.
Joshi-Hangal et al. discloses a pharmaceutical formulation comprising the claimed compound of formula (1) in a mixture of propylene glycol, glycerin, and ethanol falling within the ranges defined in the present claims. (pp. 2-3 paragraphs 7, 8, and 12) These compositions have improved characteristics for injection. (p. 2 paragraph 9) The compound is preferably included as a sodium salt, at a concentration of about 100 mg/mL. (p. 3 paragraph 16) In one embodiment the composition further comprises DMSO in an amount of 0.2-0.3:1, or 20-30 mg per 100mg of the compound. (p. 3 paragraph 17) The compound can be lyophilized from a solution of DMSO to produce an anhydrous powder including these levels of DMSO. (p. 4 paragraph 23) These compositions can be used to treat conditions including leukemias. (p. 5 paragraph 29) Specific leukemias as defined in present claim 36 are recited in p. 38 embodiment 31.  Pp. 64-66 in the examples describe lyophilization of the compound from DMSO solution in individual vials and reconstitution with 3 mL of 65% propylene glycol / 25% glycerin / 10% ethanol anhydrous solution.  While the description of this process does not specifically state what the amount of the drug included per vial is, the amount of drug described for example in paragraph 17 or in paragraph 170 on p. 61, is always around 100 mg/mL.  Therefore reference to appropriate quantities of the target compound in paragraph 181 on p. 64 is interpreted as meaning an amount that would result in a final concentration of about 100 mg/mL once reconstituted with 3 mL of solution without any mention of mechanized stirring, namely about 300 mg of the compound.  Therefore since the vials after lyophilization were seen to contain 25-29 mg of DMSO per vial, the final residual DMSO is about 8-10 mg per 100 mg of the compound of formula (1), falling within the limit recited in claim 40.  
For these reasons Joshi-Hangal et al. anticipates the claimed invention.

Claims 29-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Azab et al. (PCT international publication WO2014/134355, Reference included with PTO-892)
Independent claim 29 is directed to a process of treating a disease comprising treating a subject with a composition of a compound of formula (1) wherein the composition is prepared by a specific sequence of lyophilization and reconstitution steps.  As described previously this claim is indefinite because it is unclear whether or not the steps (a)-(b) are a required part of the process.  These limitations are interpreted herein as requiring only that the composition administered in the claimed method be one which could have been produced by the recited sequence of steps.   Dependent claims 30, 32, 33, and 34 further define the identity of the compound and the solvent.  Dependent claims 35 and 36 specify the particular conditions being treated.  Independent claim 37 is directed to a method of preparing a composition comprising lyophilizing a compound of formula (1) form DMSO and reconstituting the product in a mixture of propylene glycol, glycerin, and ethanol.  Dependent claims 38, 39, and 43 further define the identity of the compound and the solvent.  Dependent claim 40 further specifies the maximum amount of residual DMSO present in the composition after lyophilization.  Dependent claims 41 and 42 define further characteristics of the lyophilization and reconstitution process.
Azab et al. discloses compositions of a compound comprising azacytosine and guanine moieties, in combination with a T-cell activating agent. (p. 2 paragraphs 6-7) In a preferred embodiment the compound is a sodium salt of the same compound of formula (1) recited in the present claims. (p. 3 paragraph 10) The compound is preferably is preferably in a form for reconstitution for injection, at a concentration of about 100 mg/mL. (p. 4 paragraph 14) In one embodiment the composition further comprises DMSO in an amount of 0.2-0.3:1, or 20-30 mg per 100mg of the compound, and is lyophilized form a solution in DMSO. (p. 4 paragraph 11, p. 5 paragraphs 16-17) The T-cell activating agent included in the composition can be an anti-CTLA-4 antibody. (p. 6 paragraph 24) The compositions can be reconstituted in a formulation of propylene glycol, glycerin, and ethanol falling within the amounts recited in the present claims. (p. 4 paragraph 11) Pp. 67-69 in the examples describe lyophilization of the compound from DMSO solution in individual vials and reconstitution with 3 mL of 65% propylene glycol / 25% glycerin / 10% ethanol anhydrous solution.  While the description of this process does not specifically state what the amount of the drug included per vial is, the amount of drug described for example in paragraphs 12 on p. 4 or in paragraph 230 on p. 64, is always around 100 mg/mL.  Therefore reference to appropriate quantities of the target compound in paragraph 181 on p. 64 is interpreted as meaning an amount that would result in a final concentration of about 100 mg/mL once reconstituted with 3 mL of solution without any mention of mechanized stirring, namely about 300 mg of the compound.  Therefore since the vials after lyophilization were seen to contain 25-29 mg of DMSO per vial, the final residual DMSO is about 8-10 mg per 100 mg of the compound of formula (1), falling within the limit recited in claim 40.  
Regarding the specific steps (i)-(v) specified in claim 29, these steps are interpreted as product-by-process steps.  Even though they are not specifically recited in the disclosure of Azab et al., there does not appear to be any necessary structural difference between a reconstituted composition produced by the process disclosed in the reference and one produced by a process wherein the lyophilization included these steps.  The claims further do not require any specific structural feature of the composition that would depend on it having been produced by this specific process.
Therefore Azab et al. anticipates the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-31 of copending Application No. 17/186920 (US pre-grant publication 2022/0024965, cited in PTO-892, herein referred to as ‘920) in view of Azab et al. (PCT international publication WO2014/134355, Reference included with PTO-892)
Claim 29 of ‘920 et al. claims  a method of treating a composition comprising steps of reconstituting a lyophilized compound with a pharmaceutically acceptable solvent and administering the composition to a subject, wherein the lyophilization process comprises the same steps recited in present claim 29.  Claims 30 and 31 of ‘920 further define the conditions being treated as a cancer including the specific leukemias recited in present claims 35-36.  The claims of ‘920 do not specify the identity of the reconstitution solvent, or require further administering a T-cell activating agent to the subject.
However, Azab et al. discloses administering the same compound in combination with a T-cell activating agent to treat the same conditions including leukemias as discussed under 35 USC 102(a)(1).  Furthermore Azab et al. also discloses the claimed reconstitution solvents as discussed above.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to reconstitute the active agent claimed by ‘920 in a propylene glycol/glycerin/ethanol solvent as described in the present claims, and furthermore to administer it in combination with a T-cell activating agent.  One of ordinary skill in the art would have been motivated to practice the claimed invention in this manner because Azab et al. suggests these claim elements in a method of using the same compound recited in the claims of ‘920.
This is a provisional nonstatutory double patenting rejection.

Claims 29-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-10 of U.S. Patent No. 10858386 (Cited in PTO-892, herein referred to as ‘386) in view of Azab et al. (PCT international publication WO2014/134355, Reference included with PTO-892)
Claim 1 of ‘386 claims a method of lyophilizing a compound having the same structure of formula (1) recited in the present claims.  Dependent claims 6-10 or ‘386 specify particular steps involved in the lyophilization process that are the same steps recited in present claim 29.  The claims of ‘386 do not claim a step of reconstituting the lyophilized pharmaceutical product in a solvent comprising propylene glycol, glycerol, and ethanol, or a method comprising administering this compound to a patient in combination with a T-cell activating agent.
However, Azab et al. discloses steps of reconstituting the same compound in the claimed non-aqueous solvent, and administering the compound in combination with a T-cell activating agent to treat conditions including leukemias as discussed under 35 USC 102(a)(1).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to reconstitute the active agent claimed by ‘386 in a propylene glycol/glycerin/ethanol solvent as described in the present claims, and furthermore to administer it in combination with a T-cell activating agent.  One of ordinary skill in the art would have been motivated to practice the claimed invention in this manner because Azab et al. suggests these claim elements in a method of using the same compound recited in the claims of ‘386, in particular wherein the compound is initially obtained as a lyophilized pharmaceutical composition.

Claims 29-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10485764 (Cited in PTO-892, herein referred to as ‘386) in view of Azab et al. (PCT international publication WO2014/134355, Reference included with PTO-892)
Claim 1 of ‘386 claims a method of lyophilizing a compound having the same structure of formula (1) recited in the present claims comprising particular steps involved in the lyophilization process that are the same steps recited in present claim 29.  Claim 2 of ‘764 specifies that the compound is prepared as a sodium salt.  Claims 4-6 and 9 further describe reconstituting the composition in the same nonaqueous solvent recited in the present claims.  Claim 8 of ‘764 specifies that the reconstituted solution is an injectable composition.  The claims of ‘764 do not claim a method comprising administering this compound to a patient in combination with a T-cell activating agent.
However, Azab et al. discloses steps of reconstituting the same compound in the claimed non-aqueous solvent, and administering the compound in combination with a T-cell activating agent to treat conditions including leukemias as discussed under 35 USC 102(a)(1).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer the reconstituted composition described by the claims of ‘764 to a subject it in combination with a T-cell activating agent.  One of ordinary skill in the art would have been motivated to practice the claimed invention in this manner because Azab et al. suggests these claim elements in a method of using the same compound recited in the claims of ‘764, in particular wherein the compound is initially obtained as a lyophilized pharmaceutical composition and reconstituted with an aqueous solvent for injection.

Claims 29-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-30 and 33 of U.S. Patent No. 9381207 (Cited in PTO-892, herein referred to as ‘207) in view of Azab et al. (PCT international publication WO2014/134355, Reference included with PTO-892)
Claims 25-26 of ‘207 claim a method comprising lyophilizing a DMSO solution of a compound having the same formula (1) recited in the present claims, and reconstituting the lyophilized compound in a solution of propylene glycol, glycerol, and ethanol.  Claims 27 and 33 of ‘207 claim a method of treating a condition in a subject comprising administering top the subject a composition of this compound in the specific nonaqueous propylene glycol/glycerol/ethanol solution recited in the present claims.  Claims 28-30 of ‘207 specify that the condition being treated is cancer, for example leukemia.  The claims of ‘207 do not claim a method comprising administering this compound to a patient in combination with a T-cell activating agent.
However, Azab et al. discloses steps of reconstituting the same compound in the claimed non-aqueous solvent, and administering the compound in combination with a T-cell activating agent to treat conditions including leukemias as discussed under 35 USC 102(a)(1).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer the reconstituted composition described by the claims of ’207 to a subject it in combination with a T-cell activating agent.  One of ordinary skill in the art would have been motivated to practice the claimed invention in this manner because Azab et al. suggests these claim elements in a method of using the same compound recited in the claims of ‘207, in particular wherein the compound is initially obtained as a lyophilized pharmaceutical composition and reconstituted with an aqueous solvent for injection.
Regarding the specific steps (i)-(v) specified in claim 29, these steps are interpreted as product-by-process steps.  Even though they are not specifically recited in the disclosure of Azab et al. or the claims of ‘207, there does not appear to be any necessary structural difference between a reconstituted composition produced by the process disclosed in the reference and one produced by a process wherein the lyophilization included these steps.  The claims further do not require any specific structural feature of the composition that would depend on it having been produced by this specific process.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        12/9/2022